Citation Nr: 0810988	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right ankle, to include as secondary to 
service-connected right tibial shaft fracture residuals.  
 
2.  Entitlement to service connection for a right foot 
condition, to include as secondary to service-connected right 
tibial shaft fracture residuals. 
 
3.  Entitlement to service connection for left foot bone 
spurs, to include as secondary to service-connected right 
tibial shaft fracture residuals 
 
4.  Entitlement to an increased rating for residuals of right 
tibial shaft fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963, 
from July 1963 to July 1967 and form March 1982 to August 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2004 
rating determination of the VA Regional Office in St. 
Petersburg, Florida that denied an increased rating for 
residuals of right tibial shaft fracture, as well as service 
connection for bilateral foot disabilities and a right ankle 
disorder, all to include as secondary to service-connected 
right tibial shaft fracture residuals.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected residuals of right tibial shaft fracture 
with degenerative joint disease are more severely disabling 
than reflected by the currently assigned disability 
evaluation, and warrant a higher rating.  The appellant 
presented testimony on personal hearing on appeal in February 
2008 to the effect that his symptoms had gotten much worse, 
to the extent that he had to reduce his work hours from 40 to 
20 per week.  He stated in effect that his symptoms had 
reduced the quality of his life.  

The Board observes that the veteran last had a VA examination 
for compensation and pension purposes in August 2004.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran claims that a disability has 
worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for a current VA orthopedic examination to 
ascertain the current status of the service-connected left 
ankle disorder.

The veteran also contends that he now has disabilities of the 
right ankle and both feet that are secondary to the service-
connected residuals of right tibial shaft fracture with 
degenerative joint disease.  When examined in August 2004, in 
response to an RO request for a clinical opinion, the 
examining nurse practitioner stated that "[a]ttributing 
patient's left calcaneal spur, DJD of the right ankle is not 
likely, and attributing patient's current foot symptoms and 
condition to his posterior tibia/fibula fracture and right 
ankle DJD would require medical speculation and conjecture."  

The Board points out that what was sought through the remand 
was a review of the veteran's clinical history and a medical 
conclusion, enhanced by the examiner's expertise, as to 
whether any right and left foot and right ankle disorder were 
more likely than not related to the service-connected right 
tibial shaft fracture.  In this instance, the examiner's 
opinion was not sufficiently instructive as to the degree or 
probability of whether the claimed disabilities were related 
to the service-connected disorder.  The Board finds that this 
opinion is cursory, somewhat contradictory, and lacks clarity 
on the whole.  It is thus found to be unsatisfactory and 
inadequate for adjudication purposes.  

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310 (2007).  This includes 
disability made chronically worse by service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board observes that the VA examination in 2004 did not 
consider whether or not the veteran's right ankle and 
bilateral foot disabilities had been made chronically worse 
by the service-connected right tibial shaft fracture 
residuals.  This should also be addressed..

The Board is therefore of the opinion that the appellant 
should be re-examined by a specialist for review of the 
record and a medical opinion.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Finally, the veteran testified on personal hearing in 
February 2008 that he received treatment for service-
connected disability at the Bay Pines (FL) VA facility.  The 
most recent records date through February 9, 2006.  Therefore 
clinical records dating from February 10, 2006 should be 
requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed 
and satisfied with respect to all 
issues on appeal.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) are fully met with respect 
to the claims on appeal since the 
most recent duty-to-assist letter 
dated in March 2005. 

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers, 
to include VA, who have treated 
him for right ankle, and foot 
disabilities.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain that evidence.

3.  VA outpatient records dating 
from February 10, 2006 should be 
requested and associated with the 
claims folder.  

4.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA orthopedist, 
which should include a functional 
capacity evaluation to assess the 
severity of the service-connected 
of right tibial shaft fracture 
with degenerative joint disease.  
The claims folder and a copy of 
this remand should be provided to 
the examiner in connection with 
the examination.  The examiner 
must indicate whether or not the 
claims folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail in a 
detailed narrative format.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

A  The examiner should indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected left 
ankle.  In addition, the examiner 
should indicate whether, and to 
what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

B  The examiner is also requested 
to provide an opinion as to a) 
whether it is at least as likely 
as not (a 50 percent probability 
or better) that the veteran now 
has disabilities of both feet and 
the right ankle that are secondary 
to or proximately due to the 
service-connected right tibial 
shaft fracture residuals with 
degenerative joint disease and b) 
whether the veteran's feet and 
right ankle have been made 
chronically worse by the service-
connected right tibial shaft 
fracture residuals.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from aggravation by 
right tibial shaft fracture 
residuals.  Complete and detailed 
rationale is requested for the 
opinions provided

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




